FILED
                               NOT FOR PUBLICATION                          JAN 05 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 ERICK ESTUARDO AJANEL-                            No. 07-71385
 SANCHEZ; et al.,
                                                   Agency Nos. A073-219-305
               Petitioners,                                    A076-674-012

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Erick Estuardo Ajanel-Sanchez, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s (“IJ”) decision denying his application for asylum and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EN/Research
withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We

review for substantial evidence. Lata v. INS, 204 F.3d 1241, 1244 (9th Cir. 2000).

We deny the petition for review.

       We conclude that the IJ’s nexus determination is not supported by

substantial evidence because the guerillas threatened to kill Ajanel-Sanchez based

on their belief that he supported the military. See Navas v. INS, 217 F.3d 646, 656-

57 (9th Cir. 2000).

       Even assuming Ajanel-Sanchez suffered past persecution, his presumption

of well-founded fear is rebutted by changed country conditions. See

Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 997-98 (9th Cir. 2003).

Accordingly, Ajanel-Sanchez’s asylum and withholding of removal claims fail.

       PETITION FOR REVIEW DENIED.




EN/Research                              2                                   07-71385